220 F.2d 753
CHICAGO, ROCK ISLAND & PACIFIC RAILROAD COMPANY, a Corporation, Appellant,v.Ramon GALLARDO.
No. 15256.
United States Court of Appeals Eighth Circuit.
March 11, 1955.

Appeal from the United States District Court for the District of Minnesota.
Sullivan, Stringer, Donnelly & Sharood, St. Paul, Minn., for appellant.
William A. Cole, Minneapolis, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed without costs to either party in this Court, on stipulation of parties.